           Case 1-19-43235-cec        Doc 42     Filed 08/10/19      Entered 08/10/19 14:05:34




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
   In re                                                               Case No. 19-43235-ecec

                                                                       CHAPTER 13
   Cherry Francis
   aka Cherry J. Francis

                       Debtor.                                         AFFIRMATION IN
                                                                       OPPOSITION TO
                                                                       SECURED CREDITOR
                                                                       GUSTAVIA HOME, LLC’s
                                                                       OBJECTION TO
                                                                       CONFIRMATION




            David J. Doyaga, Sr., an attorney duly admitted to practice law in the State of New York does
hereby affirm under penalty of perjury as follows:
            1. That I am the attorney for Cherry Francis (the “Debtor”) and am fully familiar with all the
facts and circumstances herein.
            2. This affirmation is submitted in opposition to the Objection to Confirmation filed by Gustavia
Home, LLC (herein "Creditor").
            3. The Debtor filed a voluntary Petition for relief pursuant to Chapter 13 of the Code under case
number 19-43235-cec on May 29, 2019.
            4. The Creditor objects to the confirmation of Debtor's Chapter 13 Plan dated and reflected in the

Court's docket as number 36 stating that the Debtor does not provide payment to Creditor and does not treat

Creditor as secured.

            5. The Debtor filed a Motion to void the Gustavia Home LLC/SN Servicing Corporation's lien

which is returnable on September 17, 2019 at 11:00 AM. For this reason, the Debtor does not treat the

creditor as secured in the plan or schedules.
          Case 1-19-43235-cec         Doc 42      Filed 08/10/19      Entered 08/10/19 14:05:34




           WHEREFORE, it is respectfully requested that the Creditor's objection to Confirmation of

Debtor's Chapter 13 Plan should be denied in its entirety and for such other and further relief as to this Court

may seem just and proper.



Dated:     Brooklyn, New York
           August 9, 2019
                                                     S/David J. Doyaga, Sr..
                                                   David J. Doyaga, Sr.
                                                   Attorneys at Law
                                                   26 Court Street, Suite 1601
                                                   Brooklyn, New York 11242
                                                   (718) 488-7500
